Citation Nr: 1520092	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  13-23 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a right wrist disability.

3.  Entitlement to service connection for residuals of a head injury, to include a traumatic brain injury (TBI).

4.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1992 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The issues of entitlement to service connection for a right wrist disability, residuals of a head injury, and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A cervical spine disability did not have its onset in service and is not otherwise related to active military service; cervical spine arthritis was not exhibited within the first post-service year.  


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability are not met. 
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 
The RO sent a letter to the Veteran in October 2010, prior to the initial adjudication of his claims, giving him proper notice in satisfaction of the VCAA.  Specifically, this notice informed the Veteran of the evidentiary requirements for service connection, the division of responsibility between the Veteran and VA in obtaining evidence, and the process by which disability ratings and effective dates are assigned.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify is therefore satisfied.

Regarding the duty to assist, all pertinent, identified medical records have been obtained and considered.  There is no indication of outstanding treatment records.  
The Veteran was also afforded VA examinations in January 2011 and March 2013 for his claim.  In his February 2012 notice of disagreement, the Veteran asserts that the January 2011 VA examiner's opinion concerning the etiology of his neck disorder is inadequate, in that the examiner cited a lack of specific trauma to the Veteran's neck when a neck injury is specifically documented in March 1993 service treatment records (STRs).  The Board agrees, and therefore finds that the 2011 examination is inadequate for rating purposes.  Crucially, the March 2013 VA examiner specifically considered the pertinent STRs in rendering a nexus opinion.  Accordingly, the asserted deficiency in the January 2011 examination is cured by the subsequent March 2013 VA examination.  Moreover, the 2013 examination report is adequate for rating purposes, as the examiner reviewed the Veteran's claims file, conducted an appropriate physical examination, considered the Veteran's history and offered appropriate rationale in rendering a nexus opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the duty to assist is also met.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a) (3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis and/or degenerative disc disease are qualifying chronic diseases. 
See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board will first consider the applicability of 38 C.F.R. § 3.303(b) to the Veteran's claim of entitlement to service connection for a cervical spine disability.  Neither arthritis of the cervical spine, nor manifestations sufficient to identify such a disease entity, are shown during service.  Rather, there is only one notation of a stiff neck, and the subsequent separation examination in March 1996 did not indicate any cervical spine issues or findings.  The Veteran himself denied recurrent back pain and arthritis at that time. It cannot, therefore, be said that there is a continuity of symptomatology of arthritis of the cervical spine, given the contemporaneous statements of the Veteran at separation.  While any currently-diagnosed arthritis is a chronic disease under 38 C.F.R. § 3.309(a), no notations of the disease or any characteristic manifestations of arthritis were noted in the service records.  A diagnosis of degenerative disc disease (DDD) is first noted in 2011, more than one year following the Veteran's separation from active service.  As such, service connection under 38 C.F.R. § 3.303(b) and/or Walker is not warranted, and DDD may not be presumed to have been incurred in service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.

With regard to entitlement to service connection under the provisions of 38 C.F.R. 
§ 3.303(a), the Veteran has a current disability, namely cervical stenosis and cervical DDD.  See March 2013 VA examination report.  Additionally, service treatment records (STRs) reflect that in March 1993, the Veteran sustained a head injury during a cold weather training skiing accident.  He reported a loss of consciousness and a stiff neck at that time.  Accordingly, the first two elements of service connection are met.  

The remaining question is whether a nexus exists between the Veteran's injury in service and his current disability.  There is only one medical opinion of record that addresses this potential relationship.  Specifically, the March 2013 VA examiner opined that the Veteran's current cervical spine disability was not related to service and furthered opined that the likely etiology was inactivity and normal aging.  She reasoned that the Veteran had an acute neck strain in service that resolved many years ago, and his complaints of dull achy pains were only noted over the past couple of years.  The examiner's opinion is supported by the STRs, particularly the March 1996 separation examination, noting a normal spine, and the Veteran's denial of recurrent back pain in the accompany report of medical history.  

There are no medical opinions of record to the contrary.  The March 2013 opinion was rendered based on upon a current examination of the Veteran and a review of the relevant records.  It offered a rational basis for the conclusion, which is not contradicted by the competent evidence of record.  The Board finds the March 2013 VA opinion to be highly probative as to the issue of nexus. 

Likewise, although the Veteran has expressed his opinion that his cervical spine disability is the result of service, he is not competent to make such a medical determination.  Such an internal disease process is beyond the capability of a lay person to observe.  Thus, the most persuasive and probative evidence of record on the question of whether there is a nexus between the Veteran's current cervical spine disability and his military service is the March 2013 opinion, which weighs against the claim.

Based on the foregoing, the Board finds that the Veteran's cervical spine disability is not causally or etiologically related to his service.  Accordingly, the claim for service connection for a cervical spine disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

Service connection for a cervical spine disability is denied.  


REMAND

The Veteran presented for VA examinations for his knee in January 2011 and March 2013.  The January 2011 examination diagnosed him with degenerative joint disease, based on an X-ray report.  The examiner opined that the Veteran's degenerative joint disease was less likely as not related to his military service, in that there was a lack of any specific traumatic injury to the knee and a lack of any malalignment of the knee that would cause him to have degeneration.  This examination is inadequate, in that it failed to consider the Veteran's report of a "trick" or locked knee in his report of medical history at separation.  A March 2013 VA examiner did not render any nexus opinion, as she failed to find a current right knee disability, despite the prior diagnosis of record.  Accordingly, an addendum opinion is necessary.

Additionally, the January 2011 VA examiner diagnosed the Veteran with right wrist tendinitis.  However, the examiner gave a negative etiology opinion, stating tendinitis is a chronic overuse disorder and would not be affected the single wrist injury in service when the Veteran rolled over his wrist.  See record from October 30, 1995.  However, this examination failed to consider a separate instance of in-service injury, when a 70 pound roll of wire landed on his wrist.  See record from June 29, 1994.  A March 2013 VA examiner did not render any nexus opinion, as she failed to find a current right knee disability, despite the prior diagnosis of record.  Accordingly, an addendum opinion is necessary.

Finally, at his March 2013 VA TBI examination and in the September 2013 examination with J.L.M., M.D., the Veteran discussed a pre-service traumatic head injury during a football game in 1991 or 1992 in which he was hospitalized and received head imagining.  These records have not been associated with the Veteran's claims file, and efforts to obtain them must be taken on remand.  If and only if such records are located, a new examination should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain all hospitalization records related to the Veteran's pre-service traumatic head injury during a football game in 1991 or 1992, as reported during the March 2013 VA examination and September 2013 examination by Dr. J.L.M.

All efforts to obtain the above-described records must be documented in the claims file.  

2.  If, and only if, hospital records are obtained in response to item (1) above, schedule the Veteran for a VA examination to determine the nature and etiology of any TBI residuals.  The examiner should obtain a complete history from the Veteran, review his claims file (to include this remand), and arrange for any indicated studies. The examiner should then respond to the following questions:

(a) Is it shown by clear and unmistakable evidence (obvious, manifest, or undebatable) that TBI residuals preexisted the Veteran's service from July 1992 to June 1996?

(b) If the answer to (a) is yes, is there clear and unmistakable evidence that the Veteran's TBI residuals were NOT aggravated by his active service?

(c) If the answer to (a) is no, is it as least as likely not 
(a 50 percent or better probability) that the Veteran's TBI residuals had their onset during his active service, or are otherwise shown to be related to his service?

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state, and provide a supporting explanation as to why an opinion cannot be provided without resorting to speculation.

3.  Then obtain an addendum opinion concerning the etiology of the Veteran's right wrist and right knee disabilities.  The claims file, including a complete copy of this remand, must be made available for review.  No additional examination of the Veteran is necessary, unless otherwise indicated.

Based on review of the record, the examiner should respond to the following:  

(a) Is it at least as likely as not (probability of 50 percent or more) that the Veteran's current right wrist tendonitis (see 2011 VA examination report) had its onset during his active service, or is otherwise shown to be related to his service?  In addressing this question, the examiner must comment on both the June 29, 1994 and October 30, 1995 wrist injuries in his STRs.
Is it at least as likely as not (probability of 50 percent or more) that the Veteran's current right knee degenerative joint disease (see 2011 VA examination report) had its onset during his active service, or is otherwise shown to be related to his service?  In addressing this question, the examiner must comment on the report of a "trick" or locked right knee at service separation.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state, and provide a supporting explanation as to why an opinion cannot be provided without resorting to speculation.

4.  Then readjudicate the claims, and issue a supplemental statement of the case as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


